Citation Nr: 1823114	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-45 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ear disability, other than hearing loss, to include otitis media.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.V.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to April 1955.  

This matter is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

In April 2015, the Veteran was afforded a videoconference Board hearing before the undersigned.  

In July 2015, the Board reopened the claim of entitlement to service connection for a right ear disability, other than hearing loss, to include otitis media, and remanded the underlying service connection claim for additional development.  

In August 2017, in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board requested that a medical expert opinion from the Veterans Health Administration (VHA) be obtained regarding the likelihood that the etiology of the Veteran's right ear disability, other than hearing loss, is related to service, which was received in September 2017.  The Veteran and his representative were provided with a copy of the opinion, and submitted a response in February 2018.  


FINDING OF FACT

A right ear disability, other than hearing loss, did not manifest during service and is not otherwise related to service.  



CONCLUSION OF LAW

The criteria to establish service connection for a right ear disability, other than hearing loss, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

The Veteran seeks service connection for a right ear disability, other than hearing loss, to include otitis media.  He maintains that right ear symptoms, to include those associated with otitis media, had their onset during service.  The Veteran is already service connected for bilateral hearing loss, tinnitus and left ear otitis media and resultant manifestations.

Service treatment records (STRs) include an April 1952 service entrance examination report showing that the Veteran's ears were normal.  Although the report indicates that the ear drums were retracted, no sequelae was noted, and his ears were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  On the accompanying Report of Medical History, he denied having or having had ear trouble or running ears.  

STRs reflecting complaints of ear pain and drainage in November 1954 pertain to the left ear not the right, as did the assessment of otitis media.  A right ear disability was not diagnosed during service.  An April 1955 separation examination report shows that the ears and drums were normal.  Defects and diagnoses were specifically reported as none.  

Although the ear, nose, and throat evaluation for the left ear during service in November 1954 reflects that the right auditory canal was full of wax, the drum was noted to be visualized and normal.  Moreover, the September 2017 VHA opinion states that the fact that the right ear was full of cerumen has no bearing on whether or not there was ear infection, noting that had there been contemporaneous right ear complaints, it would be expected that the wax would have been removed.  

Furthermore, and although x-ray examination of the mastoids during service was noted to show diploic-type development, bilaterally, without evidence of active disease or bone destruction, the VHA opinion states that such reflects the pattern/degree of air cell pneumatization, and was indicative of poor pneumatization of the mastoids, which was noted to generally be a developmental finding correlating with a history of early childhood ear infections, a finding not inconsistent with private records in June 1981.  

The Board notes that because the evidence shows that a right ear disability, other than hearing loss, to include otitis media, did not manifest in service, there is no need to discuss the presumption of soundness, as the presumption only applies when a disease or injury manifests in service and was not noted upon entry.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  In addition, and to the extent applicable, congenital or developmental defects are not considered to be a disease or injury with the meaning of the statutes governing service connection.  38 C.F.R. §§ 3.303(c), 4.9.  In-service incurrence of a disease or injury is not possible with respect to manifestations of a congenital or developmental defect.  Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease).  As noted above, the April 1955 separation examination shows that the right ear was normal.  

Moreover, the VHA opinion cites to the May 1967 VA examination report in which the VA Chief of the EENT Section determined that the right eardrum was of normal color and appearance.  The VHA opinion states that it would be unusual and curious for the Veteran to have had a normal appearing right eardrum more than a decade after service if he had had right middle ear infections during service with continued ongoing problems.  No such infection-related changes were noted to have been reported in the May 1967 report of examination.  The VHA opinion specifically concludes that is less than likely that a right ear disability, other than hearing loss, to include otitis media, had its onset during service or is otherwise related to the Veteran's service.  

In response to the September 2017 VHA expert medical opinion, the Veteran's representative submitted a February 2018 brief.  The representative contends that the VHA opinion is not adequate because of the notation that the Veteran had no "significant" right middle ear infections during service.  The Board does not find that the opinion is inadequate in this regard and the STRs are silent as to any right ear infection, significant or not.  

To the extent that records, to include an October 1997 VA treatment record noting that the Veteran was treated for a bilateral ear condition after service in 1956, these records cannot be obtained.  Furthermore, and although a July 1981 VA examination report reflects the Veteran's reported history of discharge from both ears during service, and the Veteran reiterated at the Board hearing that both ears were treated during service, as noted STRs are negative for right ear infection/disability.  The Board notes that in his original February 1967 claim, reference was made only to the left ear.  The VHA opinion persuasively explains why it would be expected to have similar complaints regarding the right ear noted in service or what the findings would be in 1967 if there were prior infections.

The Board further notes that, although the December 2016 VA examination report reflects a right mastoid defect, mild cerumen, and a sclerotic tympanic membrane, service connection has been established for bilateral hearing loss, postoperative left tympanoplasty and mastoidectomy, postoperative tonsillectomy, and partial loss of taste associated with otitis media on the left.  Moreover, the December 2016 VA examiner reported no right ear granulation or purulence.  

Additionally, and although private treatment records associated with the claims file in June 2016 include a February 2013 notation of a history of many ear problems and/or the Veteran's report of ear symptoms ever since separation, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Also, this history is not inconsistent with the other already service-connected disabilities of hearing loss, tinnitus and left side ear problems.

Moreover, and although the June 2016 private records reflect some pulsatile tinnitus in the right ear noted to be likely due to serous otitis media in February 2013, and although the Veteran is competent to report right ear symptoms, a determination as to whether a current right ear disability, other than hearing loss, to include otitis media, is related to service is a complex matter requiring related medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  The February 2018 contention that a right ear disability is a continuation of the left ear condition in not a competent medical opinion on which service connection may be based for this case.  Furthermore, a chronic disease of the right ear has not been identified that allows for a theory of a continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

In that regard, the opinion rendered by the VHA expert, a VA ENT physician and surgeon, constitutes such competent medical evidence.  Further, as this opinion is unequivocally stated, consistent with the record, and supported by cited evidence of record, to include the January 2017 VA opinion to the effect that it is less than likely that the Veteran's right ear condition is related to service, noting no documentation of treatment of a right ear disorder during service, the Board finds that VHA medical opinion is probative evidence against the Veteran's claim and outweighs any evidence to the contrary.

As such, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a right ear disability, other than hearing loss, to include otitis media, is not warranted.  


ORDER

Service connection or a right ear disability, other than hearing loss, to include otitis media, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


